Reasons for Allowance 

The following is an examiner’s statement of reasons for allowance:

The present claims are allowable over the closest prior art of Autran et al. (US Patent Application 2008/0045917 A1, published 21 Feb. 2008, hereinafter Autran) and Collette et al. (“Elastomeric polypropylenes from alumina-supported tetraalkyl group IVB catalysts. 1. Synthesis and properties of high molecular weight stereoblock homopolymers,” Macromolecules, Vol. 22, No. 10, pp. 3851-3858, published 1989, hereinafter Collette).

Autran et al. (US Patent Application 2008/0045917 A1, published 21 Feb. 2008, hereinafter Autran) teaches an elastomeric or polymeric film (Item 165) for a stretchable outer cover, the elastomeric film has two skin layers (Items 163) on a core (Item 164) (intermediate) layer, and the outer cover can be rendered stretchable via a mechanical activation process (Abstract and paragraph 37 and Figure 2).  Autran teaches that the filler is 30 to 70 wt.% of the film (paragraph 0061); therefore, the filler is 43 (30%/70%) to 230 wt.% (70%/30%), based on the amount of polyolefin-based resins.  Autran teaches that both core (intermediate) and skin layers contain sufficient amounts of filler particles to become microporous upon activation (stretching) (paragraphs 0059 and 0065), which corresponds to the formation of voids both on the surfaces and throughout the film.  
Autran teaches that the core layer is elastomeric and the skin layer(s) is plastoelastic (paragraph 0009), where plastoelastic materials include elastomeric component in the range of 
Autran does not disclose the use of an amorphous polypropylene nor that the claimed air permeability can be achieved when extended twice in its transverse direction.

Collette et al. (“Elastomeric polypropylenes from alumina-supported tetraalkyl group IVB catalysts. 1. Synthesis and properties of high molecular weight stereoblock homopolymers,” Macromolecules, Vol. 22, No. 10, pp. 3851-3858, published 1989, hereinafter Collette) teaches that elastomeric amorphous polypropylenes, containing low crystalline content, have thermoplastic elastomeric properties, that is, no plastic yield and elastic recovery (Abstract and page 3854, Polymer Properties section, 1st paragraph, and page 3857, 1st column, 3rd full paragraph).  
Collette does not disclose stretchable film formed of a laminate of three layers as claimed, the stretching of filled elastomeric films to form voids, nor that the claimed air permeability can be achieved when a three-layer film is extended twice in its transverse direction.

In light of the above, the present claims are passed to issue.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN VINCENT LAWLER whose telephone number is (571)272-9603.  The examiner can normally be reached on M - F 8:00 am - 5:00 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 




/JOHN VINCENT LAWLER/Examiner, Art Unit 1787 

/CALLIE E SHOSHO/Supervisory Patent Examiner, Art Unit 1787